Citation Nr: 0421241	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  01-00 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable rating for a postoperative 
right shoulder disorder from April 4, 1999, through March 22, 
2000.  

2.  Entitlement to rating in excess of 10 percent for a 
postoperative right shoulder disorder from March 23, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1996 to April 1999.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1999 
decision of the Los Angeles Department of Veterans Affairs 
(VA) Regional Office (RO) which granted service connection 
for the veteran's right shoulder disability, rated 
noncompensable.  In the same decision, the RO denied service 
connection for bilateral hearing loss.  In her notice of 
disagreement with the August 1999 rating decision, and in her 
substantive appeal, the veteran expressly limited her appeal 
to the matter of the rating for the right shoulder 
disability.  Accordingly, this is the only issue before the 
Board.  In December 2000 the RO increased the rating for the 
right shoulder disability to 10 percent.  In view of AB v. 
Brown, 6 Vet. App. 35 (1993), the claim remains in 
controversy, as less than the maximum available benefit was 
awarded.  The issues have been characterized to reflect that 
different "stages" of rating remain in dispute.

In lieu of a personal hearing the veteran requested in 
January 2001, she appeared for an informal conference before 
a Decision Review Officer in October March 2001.  A summary 
of that conference, including agreed upon actions, is of 
record.  This matter was previously before the Board in July 
2003, when it was remand to the RO for further development.  
The case in now before the Board for further appellate 
review.  


FINDINGS OF FACT

1.  From April 4, 1999, through March 22, 2000, the veteran's 
right (major) shoulder motion was not limited to the shoulder 
level or less; recurrent dislocation with infrequent episodes 
and guarding of arm movements at the shoulder level was not 
shown; there was no malunion of the humerus with moderate 
deformity; there was no malunion or nonunion of the clavicle 
or scapula; and ankylosis was not shown.  

2.  From March 23, 2000, the veteran's postoperative right 
shoulder disorder has been manifested by subjective 
complaints of activity related pain with associated stiffness 
and numbness; right shoulder motion is not limited to the 
shoulder level or less; recurrent dislocation with infrequent 
episodes and guarding of arm movements at the shoulder level 
is not shown; there is no malunion of the humerus with 
moderate deformity; there is no nonunion of the clavicle or 
scapula with loose movement; and ankylosis is not shown.  


CONCLUSIONS OF LAW

1.  A compensable rating for a postoperative right shoulder 
disorder is not warranted for the period from April 4, 1999, 
through March 22, 2000.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes (Codes) 5200, 5201, 5202, 5203 (2003).  

2.  A rating in excess of 10 percent for a postoperative 
right shoulder disorder is not warranted from March 23, 2000.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.14, 
4.71a, Codes 5200, 5201, 5202, 5203 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue, and the claim has been 
considered on the merits.  The veteran was provided VCAA 
notice in October 2003 correspondence from the RO, and in a 
supplemental statement of the case (SSOC) in March 2004.  
Although she was provided VCAA notice subsequent to the RO 
determination appealed (incidentally, notice would not have 
been possible prior to enactment of the VCAA), she is not 
prejudiced by any notice timing defect.  She was notified (in 
the August 1999 decision, in a December 2000 statement of the 
case (SOC), and in SSOCs issued in June 2001 and March 2004) 
of everything required regarding the "downstream" issue of 
the rating assigned with the grant of service connection, and 
has had ample opportunity to respond.  The case was reviewed 
de novo subsequent to the notice.  

Regarding content of notice, the SOC and SSOCs informed the 
veteran of what the evidence showed.  She was advised by 
October 2003 correspondence and the March 2004 SSOC that VA 
would make reasonable efforts to help her get pertinent 
evidence, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The October 2003 correspondence and the March 2004 
SSOC advised her of what the evidence must show to establish 
entitlement to an increased rating for a postoperative 
shoulder disorder, and what information or evidence VA needed 
from her.  While the veteran was not advised verbatim to 
submit everything she had pertaining to her claim (although 
the RO did request that she inform VA of "any other evidence 
or information that you think will support your claim . . . 
."), she was advised to submit, or provide releases for VA 
to obtain, any pertinent records.  Essentially, given the 
current posture of the claim, this was equivalent to advising 
her to submit everything pertinent.  In fact, everything 
submitted to date has been accepted for the record and 
considered.  

Regarding the duty to assist, the Board directed additional 
development in the July 2003 remand.  The development has 
been completed, the additional evidence obtained has been 
considered by the RO.  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the appellant for the Board to do so.  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records reveal that the veteran sustained a 
dislocated right shoulder when diving into a swimming pool 
during boot camp in May 1996.  Her shoulder was placed in a 
sling and she underwent physical therapy.  The records 
indicate that she sustained additional right shoulder 
dislocations during service in July 1996, November 1996, and 
April 1997.  She proceeded with physical therapy and 
undertook a stabilization program, but continued to complain 
of right shoulder instability, especially on rotation and 
overhead use.  She underwent a surgical procedure on the 
right shoulder (open Bankart repair) in July 1997, and the 
surgical team diagnosed chronic post-traumatic anterior 
instability of the right shoulder.  

Postservice medical evidence includes a July 1999 report of 
VA examination, which shows that the veteran complained of 
right shoulder pain occurring approximately three times 
weekly.  The shoulder pain was initiated by lifting and other 
shoulder movement, and she took Naprosyn 2 to 3 times weekly 
to alleviate the pain.  The examiner noted that the veteran 
is right-handed, and the veteran reported that she used her 
left hand whenever possible.  The right shoulder pain was 
aggravated by cold weather.  The veteran also complained of 
right shoulder fatigue, weakness, stiffness, and lack of 
endurance.  Examination revealed a well-healed scar on the 
right shoulder.  Range of motion of the right shoulder was to 
180 degrees on flexion and to 180 degrees on abduction.  
External and external rotation were each to 90 degrees.  
Movement against gravity and resistance was good.  There was 
mild pain at 180 degrees of flexion, and slight discomfort 
with external and internal rotation.  There were no signs of 
right shoulder weakness, fatigue, or incoordination.  X-rays 
revealed post-surgical change.  The diagnosis was right 
shoulder injury , dislocation, status post surgery (Bankart 
procedure in July 1997).  The examiner reported that as the 
veteran was not working, the effect of her right shoulder 
disorder on her occupation was a moot point.  The examiner 
stated that the right shoulder disorder had a mild effect on 
her daily activities.  

Service connection for impairment of the clavicle or scapula 
(dominant), status post-chronic dislocations of the right 
shoulder, with open Bankart repair, was granted in August 
1999, and a noncompensable rating was assigned.  In her 
notice of disagreement to the August 1999 decision, the 
veteran reported that her right shoulder pain had intensified 
to such a degree that it interfered with sleep.  

VA outpatient records from March to May 2000 reveal continued 
treatment for the veteran's right shoulder disability.  A 
March 2000 clinical records shows complaints of right 
shoulder pain and stiffness during damp, rainy, or cold 
weather.  She described the pain as "tingling," lasting a 
few seconds.  She was unable to twist her right arm to a 
backward position, put things into her pocket, or lift more 
than 10 pounds.  Clinical evaluation revealed that sensation 
and position were intact in the upper extremities 
bilaterally.  No acute changes were noted regarding 
functional status, sensation, or strength.  Musculoskeletal 
reflexes in the shoulders were 2+.  Range of motion of the 
right shoulder was decreased in extension and in hypertension 
by approximately 10 degrees.  The surgical scar remained 
well-healed.  There was duplication of pain at the right 
acromion process on deep and hard pressure.  X-rays showed 
metallic hardware in the region of the glenoid; no fracture 
of dislocation was shown.  The diagnosis was right shoulder 
pain, status post surgical repair.  Treatment included 
prescription of Naprosyn and referral for physical therapy.  
On follow-up evaluation in May 2000, the veteran complained 
of right shoulder pain with overhead motion and pain at 
night.  Impingement syndrome was noted.  

In December 2000, the RO increased the rating for the right 
shoulder disability to 10 percent effective March 23, 2000 
(the date the medical evidence demonstrated increased 
symptomatology).  

On VA examination in April 2001, the veteran's chief 
complaint was right shoulder stiffness and weakness, with 
nagging pain on exposure to cold weather.  She reported that 
the right shoulder was very painful at night, especially when 
she laid on it while sleeping.  The right shoulder pain 
interfered with her sleep, and she reported losing weight due 
to sleeplessness.  She denied swelling, inflammation, 
instability, or dislocation since the July 1997 surgery, but 
complained of associated right shoulder fatigue and lack of 
endurance.  The right shoulder pain and stiffness occurred as 
a daily flare-up on exposure to cold weather, lasting 3 to 4 
hours per occurrence.  The veteran reported that she could 
not lift more than 8 pounds above her head.  Examination 
revealed that the veteran was well-developed, well-nourished, 
and showed no signs of wasting or malnutrition.  She was able 
to move on and off the examination table, as well as move up 
and down the examination table using both upper extremities.  
Her shoulders were bilaterally symmetric, and there was no 
atrophy.  The post-surgical scar remained well-healed, with 
no keloid formation or limitation.  The right shoulder had no 
fluid, redness, or tenderness.  There was no crepitation at 
the right shoulder joint.  The right shoulder had a full 
range motion, active and passive.  Flexion and abduction were 
each to 180 degrees, and internal and external rotation were 
each to 90 degrees.  Pain, lack of endurance, fatigue, 
weakness, or incoordination did not limit right shoulder 
range of motion.  Motor strength of the right upper extremity 
was 5/5, and sensation was intact.  X-rays revealed 
postsurgical change, with radiopaque orthopedic devices in 
the glenoid process of the scapula.   The glenohumeral and 
acromioclavicular joint spaces were normally maintained.  The 
regional soft tissues appeared normal.  The diagnosis was 
right shoulder dislocation, unstable joint; non-disfiguring 
scar, without any history of dislocation since the July 1997 
surgery.  The examiner reiterated that the right shoulder 
exhibited no signs of weakness on examination, and stated 
"in my opinion, at this time [the veteran] has no functional 
limitations due to the right shoulder surgery."  

Additional VA outpatient records dated through October 2003 
reveal treatment the veteran received primarily concerning 
women's health issues.  An outpatient record dated in May 
2001 indicates that the veteran complained for recurring 
flare-ups of right shoulder pain.  It was noted that the pain 
was "not function limiting."  Clinical evaluation showed 
slight restriction of motion on right arm raising.  There was 
tenderness over the right biceps tendon, with no other tender 
points.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the veteran is right-handed, her right 
shoulder is considered part of her major upper extremity.  

The veteran's statements describing the symptoms of her 
service-connected right shoulder disability are deemed 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence of record and in conjunction with 
the pertinent rating criteria.  

The service-connected right shoulder disability has been 
evaluated under 38 C.F.R. § 4.71a, Codes 5200-5203, which 
provide rating criteria for disabilities involving the 
shoulders and arms.  Under Code 5201, a 20 percent rating is 
warranted where there is limitation of motion of either the 
major or minor arm at shoulder level.  Limitation of motion 
of the major arm to midway between the side and shoulder 
level warrants a 30 percent evaluation; and motion of the 
major arm limited to 25 degrees from the side warrants a 40 
percent rating.  Code 5202, provides for rating shoulder and 
arm disability based on impairment of the humerus, such as 
loss of head of the humerus; nonunion, fibrous union, or 
malunion of the humerus; or recurrent dislocation at the 
scapulohumeral joint.  Under Code 5202, malunion of the 
humerus with moderate deformity warrants a 20 percent rating 
for the major side, and a 30 percent rating is warranted 
where there is malunion with marked deformity.  Where 
infrequent episodes of dislocation of the scapulohumeral 
joint on the major side are shown, with guarding of movement 
only at shoulder level, a rating of 20 percent is assigned.  
Frequent episodes of dislocation and guarding of all arm 
movements on the major side warrants a 30 percent rating.  
Fibrous union of the humerus on the major side warrants a 50 
percent rating; nonunion of the humerus (false flail joint) 
warrants a 60 percent rating; and loss of the head of the 
humerus (flail shoulder) on the major side warrants an 80 
percent evaluation.  

Under Code 5203, impairment of the clavicle or scapula of the 
major upper extremity is rated 10 percent when there is 
malunion.  It is also rated 10 percent when there is nonunion 
without loose movement.  It is rated 20 percent when there is 
nonunion with loose movement, or when there is dislocation.  

Code 5200 provides for evaluation of shoulder and arm 
disability where ankylosis of the scapula and humerus is 
shown.  However, based on the entirety of the evidence of 
record in this case, application of Code 5200 is not 
warranted, as ankylosis is not shown at any time during the 
appeal period.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §  4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10.  When the requirements for a compensable 
rating of a diagnostic code are not shown, a zero percent 
rating is assigned.  38 C.F.R. § 4.31.

The competent (medical) evidence establishes that a 
compensable rating for the veteran's postoperative right 
shoulder disorder was not warranted prior to March 23, 2000.  
The evidence pertaining to that period of time (most 
significantly the clinical findings on VA examinations during 
the time period) does not show that right shoulder motion was 
limited to midway between the side and shoulder level.  
Specifically, flexion was to 180 degrees (i.e., above 
shoulder level) and abduction (motion from the side) was to 
180 degrees (i.e., above shoulder level), each normal.  See 
38 C.F.R. § 4.71, Plate I (2003).  Accordingly, a compensable 
rating is not warranted under Code 5201.  
Similarly, the competent (medical) evidence of record does 
not show symptoms such as malunion of the humerus with 
moderate deformity, or recurrent dislocation of the humerus 
at the scapulohumeral joint, with infrequent episodes and 
guarding of arm movements at the shoulder level, that would 
warrant a compensable rating under Code 5202.  Nor is there 
evidence of pathology between April 4, 1999, and March 22, 
2000, revealing malunion or nonunion of the clavicle or 
scapula that would warrant a compensable rating under Code 
5203.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In applying sections 4.40, and 4.45, the Board must consider 
the veteran's functional loss and clearly explain what role 
pain plays in the rating decision.  Smallwood v. Brown, 10 
Vet. App. 93 (1997).  Functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran has described the effect of right shoulder pain 
on her activities.  VA examination and outpatient reports 
reflect her complaints of right shoulder pain, and she has 
reported limitations and interference in sleep and activities 
involving lifting.  However, there is no objective evidence 
that from April 4, 1999, through March 22, 2000, right 
shoulder pain limited flexion or abduction of the right 
shoulder to any significant degree.  While mild right 
shoulder pain was noted on right shoulder ranges of motion on 
VA examination in July 1999, the VA examination and 
outpatient reports do not show heat, redness, swelling, 
effusion, or objective weakness.  Because clinical findings 
are negative for subluxation, effusion, locking, or objective 
weakness from April 4, 1999, through March 22, 2000, there is 
simply no basis for the assignment of a compensable rating 
for that period of time.  The preponderance of the evidence 
is against the claim for a compensable rating for a 
postoperative right shoulder disorder from April 4, 1999, to 
March 22, 2000, and it must be denied.

Finally, the Board finds that the operative scars are 
nontender; there is no underlying tissue loss; and the scars 
cause no impairment of function.  Hence, a separate 
compensable rating for the scars was not warranted.

Regarding entitlement to an increased rating for the right 
shoulder disorder from March 23, 2000, the competent evidence 
establishes that a rating in excess of 10 percent for said 
disability is not warranted since March 23, 2000.  The 
evidence does not show that right shoulder motion was limited 
at shoulder level or less, such that would warrant a rating 
in excess of 10 percent under Code 5201.  VA examination in 
April 2001 shows that the right shoulder maintained an 
essentially full range of motion.  Flexion and abduction were 
each to 180 degrees, and internal and external rotation were 
each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.  

Likewise, competent evidence since  March 23, 2000 does not 
show symptoms, such as malunion of the humerus with moderate 
deformity, or recurrent dislocation of the humerus at the 
scapulohumeral joint, with infrequent episodes and guarding 
of arm movements at the shoulder level, that would warrant a 
rating in excess of 10 percent under Code 5202.  Pathology 
reflecting nonunion of the clavicle or scapula with loose 
movement, that would warrant a rating in excess of 10 percent 
under Code 5203, is not shown.  

Again, although the medical evidence reflects subjective 
complaints of right shoulder pain and stiffness, with 
limitations and interference in activities involving lifting 
and sleeping, there is no objective evidence that from March 
23, 2000, right shoulder pain additionally limited flexion, 
abduction, or rotation of the right shoulder to a significant 
degree.  The April 2001 VA examiner specifically found no 
pain, lack of endurance, fatigue, weakness, or incoordination 
limiting right shoulder motion.  Furthermore, the examiner 
expressly noted that there was no objective functional 
limitation due to the right shoulder surgery.  VA outpatient 
records do not show heat, redness, swelling, effusion, or 
objective weakness.  

There is simply no evidentiary basis for the assignment of a 
rating in excess of 10 percent for the postoperative right 
shoulder disorder from March 23, 2000.  The preponderance of 
the evidence is against this claim, and it must be denied.




ORDER

A compensable rating for a postoperative right shoulder 
disorder for the period from April 4, 1999, through March 22, 
2000, is denied.  

A rating in excess of 10 percent for a postoperative right 
shoulder disorder from March 23, 2000, is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



